Title: To George Washington from Anne-César, chevalier de La Luzerne, 10 April 1783
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                        
                            
                                Monsieur.
                                A Philadelphie le l0. Avril 1783.
                            
                            Je dois informer Votre Excellence que je viens de recevoir des instructions du Ministre qui en
                                consequence de la paix portent que les detachemens du corps François actuellement ici seront renvoyés en France sans
                                delai. Je vais prendre des mesures pour cette evacuation en cas que Vous ne trouviés aucune cause de la differer.
                                J’attend incessament M. le Duc de Lauzun qui donnera les ordres nécéssaires à cet egard et sans la presence de qui il
                                ne peut être pris d’arrangemens definitifs. J’ai l’honneur d’être avec un respectueux et inviolable attachement, Monsieur, de Votre Excellence le
                                très humble et très obeissant serviteur
                            
                                le che. de la luzerne
                            
                        
                        Translation
                            Sir,Philada 10th Apl 83I have to inform your Excellency that I have just reced instructions from the Minister—that in consequence
                                of the Peace the French Troops actually here are to be sent to France without delay. If you see no cause to defer it I
                                shall accordingly take immediate measures for their departure—I impatiently wait the arrival of the Duke de Lauzun to
                                give the necessary orders—as no definitive arrangements can be made in his absence. I have the honor to be &c.
                            
                                 Chev. de la luzerne
                            
                        
                    